70 S.E.2d 196 (1952)
235 N.C. 384
WEANT
v.
McCANLESS.
No. 378.
Supreme Court of North Carolina.
April 9, 1952.
*197 Woodson & Woodson, Salisbury, for defendant, appellant.
Hudson & Hudson, Salisbury, for plaintiff, appellee.
DENNY, Justice.
A motion to strike a further defense, cross-action and counter-claim, should not be allowed if the facts pleaded therein may be proven by competent evidence, and if so proven, such facts would constitute a defense in whole or in part to the affirmative relief sought in the complaint. Williams v. Thompson, 227 N.C. 166, 41 S.E.2d 359.
The test as to whether pleadings are relevant, on a motion to strike, is whether the pleader would be entitled to introduce evidence in support of the allegations sought to be stricken. Williams v. Thompson, supra; Virginia Trust Co. v. Dunlop, 214 N.C. 196, 198 S.E. 645; Patterson v. Southern R. R. Co., 214 N.C. 38, 198 S.E. 364; Pemberton v. City of Greensboro, 203 N.C. 514, 166 S.E. 396.
A parol contract to sell or convey land may be enforced, unless the party to be charged takes advantage of the statute of *198 frauds by pleading it, or by denial of the contract, as alleged, which is equivalent to a plea of the statute. G.S. § 22-2; Allison v. Steele, 220 N.C. 318, 17 S.E.2d 339; Pilot Real Estate Co. v. Fowler, 191 N.C. 616, 132 S.E. 575; McCall v. Textile Industrial Institute, 189 N.C. 775, 128 S.E. 349; Geitner v. Jones, 176 N.C. 542, 97 S.E. 494; Arps v. Davenport, 183 N.C. 72, 110 S.E. 580; Herndon v. Durham & S. R. Co., 161 N.C. 650, 77 S.E. 683; Henry v. Hilliard, 155 N.C. 372, 71 S.E. 439, 49 L.R.A.,N.S., 1; Miller v. Carolina Monazite Co., 152 N.C. 608, 68 S.E. 1.
It is settled in this jurisdiction that the provisions of the statute of frauds cannot be taken advantage of by demurrer. McCampbell v. Valdese Building & Loan Ass'n, 231 N.C. 647, 58 S.E.2d 617; Embler v. Embler, 224 N.C. 811, 32 S.E.2d 619; Pilot Real Estate Co. v. Fowler, supra; Stephens v. Midyette, 161 N.C. 323, 77 S.E. 243; Hemmings v. Doss, 125 N.C. 400, 34 S.E. 511. Neither can such defense be taken advantage of by motion to strike. Such defense can only be raised by answer or reply. The statute of frauds may be taken advantage of in any one of three ways: (1) The contract may be admitted and the statute pleaded as a bar to its enforcement. Bonham v. Craig, 80 N.C. 224; Holler v. Richards, 102 N.C. 545, 9 S.E. 460; Browning v. Berry, 107 N.C. 231, 12 S.E. 195, 10 L.R.A. 726; Vann v. Newsom, 110 N.C. 122, 14 S.E. 519; Jordan v. Greensboro Furnace Co., 126 N.C. 143, 35 S.E. 247; Henry v. Hilliard, supra; (2) the contract, as alleged, may be denied and the statute pleaded, and in such case if it "develops on the trial that the contract is in parol, it must be declared invalid". Embler v. Embler, supra [224 N.C. 811, 32 S.E.2d 622]; Jamerson v. Logan, 228 N.C. 540, 46 S.E.2d 561, 15 A.L.R.2d 1325; Balentine v. Gill, 218 N.C. 496, 11 S.E.2d 456; Kluttz v. Allison, 214 N.C. 379, 199 S.E. 395; Winders v. Hill, 144 N.C. 614, 57 S.E. 456; Morrison v. Baker, 81 N.C. 76; or, (3) the party to be charged may enter a general denial without pleading the statute, and on the trial object to the admission of parol testimony to prove the contract. Henry v. Hilliard, supra; Price v. Askins, 212 N.C. 583, 194 S.E. 284; Allison v. Steele, supra; Embler v. Embler, supra; Jamerson v. Logan, supra.
For the reasons stated, the ruling of the court below must be reversed.